Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
           Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 1 of 14


                             Search




                                                                                                                                     ISSN: 1080-6059


    Volume 27, Number 2—February 2021

    Research

    Addressing COVID-19 Misinformation on Social Media
    Preemptively and Responsively
    Emily K. Vraga and Leticia Bode                                                                          On This Page
    Author affiliations: University of Minnesota, Minneapolis, Minnesota, USA
    (E.K. Vraga); Georgetown University, Washington, DC, USA (L. Bode)                                       Methods
    Cite This Article
                                                                                                             Results

                                                                                                             Discussion
       Abstract
                                                                                                             Cite This Article
       Efforts to address misinformation on social media have special urgency
       with the emergence of coronavirus disease (COVID-19). In one effort,
       the World Health Organization (WHO) designed and publicized                                           Figures

       shareable infographics to debunk coronavirus myths. We used an
                                                                                                             Figure
       experiment to test the efficacy of these infographics, depending on
       placement and source. We found that exposure to a corrective graphic
       on social media reduced misperceptions about the science of 1 false                                   Tables

       COVID-19 prevention strategy but did not affect misperceptions about
                                                                                                             Table 1
       prevention of COVID-19. Lowered misperceptions about the science
       persisted >1 week later. These effects were consistent when the graphic                               Table 2
       was shared by the World Health Organization or by an anonymous
                                                                                                             Table 3
       Facebook user and when the graphics were shared preemptively or in
       response to misinformation. Health organizations can and should                                       Table 4

       create and promote shareable graphics to improve public knowledge.
                                                                                                             Downloads
    The uncertainty around the emergence of severe acute respiratory
    syndrome coronavirus 2, a novel coronavirus that causes coronavirus                                      Article
    disease (COVID-19), has led to the rapid and widespread diffusion of
    misinformation about the virus, its origins, and effective prevention and                                Appendix 1




https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
         Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 2 of 14
    treatment strategies (1,2). Misinformation is not a new problem, but it Appendix 2
    poses particular challenges for infectious disease management when
                                                                            Appendix 3
    public acceptance is required for prevention behaviors such as social
    distancing or wearing a mask.                                           Appendix 4

    As part of the effort to promote good information over misinformation,                                   Appendix 5
    the World Health Organization (WHO) has created and publicized
                                                                                                             Article & Appendices
    shareable infographics (“mythbusters”) that debunk specific myths about
    COVID-19 (3). Research regarding the efficacy of health organization                                     RIS [TXT - 2 KB]

    websites designed to debunk misinformation has yielded mixed results.
    Material from the Centers for Disease Control and Prevention (CDC)                                       Article Metrics
    regarding the influenza vaccine successfully reduced misperceptions that
    the vaccine can cause influenza or is unsafe but also reduced intentions
    to get the vaccine among those concerned about its side effects (4).
    Likewise, WHO material debunking Zika virus rumors did not affect most
                                                                                                             Metric Details
    targeted misperceptions and also reduced the accuracy of related beliefs
    about Zika virus (5). These examples reinforce concern that repeating
    false information, even to correct it, can strengthen belief in the myths                              2 citations of this article
    (6,7).                                                                                                 EID Journal Metrics on Scopus


    In this study, we considered the effectiveness of sharing WHO’s myth         Related Articles
    correction graphics on social media specifically. This project differed from
    previous research in 2 ways. First, the graphic used in every correction     Bordetella hinzii and SARS-CoV-2
    was clearly labeled as coming from WHO, which may boost effectiveness
                                                                                 Rapid Increase in SARS-CoV-2 P1
    compared with research that did not prominently display the source of        Lineage, Canada
    the corrective material (4,5). Second, we considered exposure to
                                                                                 Resurgence of Respiratory Syncytial
    someone sharing a specific correction graphic on social media, rather
                                                                                 Virus Infections during COVID-19
    than to website material more generally. Previous research has found that Pandemic, Tokyo
    observational correction, which occurs when persons see misinformation
                                                                                 More articles on Coronavirus, COVID-
    being corrected on social media and update their own attitudes in
                                                                                 19
    response, is effective for emerging infectious disease topics such as Zika
    virus (8,9) and for infectious diseases such as influenza (10). We aimed to
    determine the effectiveness of social media sharing of a graphic that debunks 2 related coronavirus myths.



    Methods

    Study Design
    In this study we considered the effectiveness of sharing a WHO graphic
    (on social media) that debunks 2 related coronavirus myths: that taking a



https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
           Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 3 of 14


    hot bath both raises body temperature and prevents coronavirus
    infection (Figure). Scientific evidence suggests that hot baths can
                                                                                   Figure. Original World Health Organization
    minimally affect body temperature; studies have found a change of              myth buster graphic used in study of
                                                                                   addressing COVID-19 misinformation on
    roughly 0.5°C –1.0°C in body temperature (11,12). Temperatures needed          social media. COVID-19, coronavirus
                                                                                   disease.
    to deactivate coronavirus are typically >56°C (13–15), which exceed safe
    bath temperatures; scalding is likely within 10 minutes at 48°C (16). In
    other words, this graphic explains the science for why hot baths do not prevent COVID-19 and directly
    disputes the prevention efficacy of baths. The graphic follows many best practices for combating
    misinformation: it is fact-based, colorful, simple, and easy to understand; focuses on the fact rather than the
    myth; and includes a label signaling that it comes from an expert source (7,9,10). These aspects fulfill many of
    the 5 Cs of correction: is consensus based, includes corroborating evidence, and is consistent, coherent, and
    credible (6). Addressing the science behind why hot baths do not prevent COVID-19 infection also
    corroborates the argument with a science-based alternative explanation shown to boost correction
    effectiveness (6,7,17). Therefore, we expected that exposure to a post containing this graphic would reduce
    the 2 misperceptions among persons targeted by the graphic as compared with persons who did not see any
    information on the topic.

    Such a graphic might be shared in multiple ways, which we also tested. The first factor manipulates whether
    the graphic was shared preemptively on a social media feed, compared with whether it was shared in
    response to misinformation on the topic (we refer to this as placement). When offered preemptively, a user
    shares the graphic as a social media post without addressing the misinformation directly. In this case, it might
    function like a fact check, addressing an inaccurate claim made elsewhere but not directly linking to that claim
    on the social media platform (18–20). Alternatively, the graphic could be shared in response to someone
    posting misinformation. These responsive corrections are a relatively common behavior (21) and reduce belief
    in misinformation among other social media users who witness the correction (8,9,22). Given the relative
    dearth of research in this space, we explored whether preemptive or responsive posting strategies are more
    effective in reducing misperceptions.

    The second factor manipulates who shares the information. Previous research on correction has emphasized
    the ability of an expert source like WHO to address misinformation (7,22,23) but offers mixed evidence about
    the effectiveness of a single user in correcting misinformation on social media (22,24). Therefore, we expect
    that a graphic shared by WHO will more effectively reduce misperceptions than the same graphic (still with
    WHO branding) shared by an unknown Facebook user.

    In addition, we explored the combination of these 2 elements: who shared a graphic and whether it was
    shared in response or preemptively. Although it is not clear how these 2 elements interact, several
    possibilities seem plausible. For instance, it might seem strange to see a powerful organization like WHO
    responding directly to misinformation, making this form of correction less effective for WHO but not for
    users. Alternatively, research suggests that a user debunking a myth preemptively using facts might be less
    effective than when sharing a correction after misinformation (24), but we do not have research to determine


https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
         Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 4 of 14
    whether this pattern should similarly hold for organizations. Although research does not clearly specify what
    to expect, the interaction between source and type of sharing is worth exploring.

    Finally, not enough correction research has been done to investigated the enduring effect of exposure to
    misinformation and its correction. Some research suggests that corrections fade over time, and the myth
    could actually be reinforced through an illusory truth effect of seeing misinformation repeated (6,7).
    Alternatively, if the correction follows best practices by emphasizing facts and providing an alternative
    explanation, as we believe the WHO graphic does, lowered misperceptions may endure over time. Therefore,
    we tested whether the effects of correction endure over 1 week.


    Experimental Design
    An experimental design enabled us to best consider the effects of who corrected and whether the correction
    was in response to misinformation or independent of it. This experiment received approval from the
    Institutional Review Board at the University of Minnesota on April 27, 2020.

    We fielded a survey experiment to 1,596 participants during May 4–5, 2020 (wave 1) using Amazon’s
    Mechanical Turk service (https://www.mturk.com). Of these, 1,453 were willing to continue participation and
    1,419 passed an attention check in the first wave of the study; these participants were contacted 1 week later
    (on May 12, with a recontact on May 14) for a follow-up survey (wave 2). A total of 1,122 participants (79%)
    completed wave 2 an average of 7.5 days later (mean 7.54, SD 0.75).

    Each participant viewed a screenshot of a Facebook feed and was asked to read it as if it were on their own
    feed (Appendix 1). The experiment consisted of 6 experimental conditions (Appendix 2): a pure control
    condition, a misinformation-only condition, and 4 correction conditions manipulated in a crossed factorial
    design with the 2 factors we described earlier: placement (preemptive versus responsive) and source (WHO
    versus user).

    In the pure control condition, participants viewed 5 control posts on the simulated feed. In the
    misinformation-only condition, they viewed the same 5 posts, with the addition of a misinformation post: a
    status posted by a user saying “This is such an easy thing to do! Take a hot bath to keep yourself healthy and
    protect you from coronavirus!” on a bright pink background.

    For all correction conditions, participants viewed the same WHO infographic, which prominently labels the
    source, to isolate the effects of who is sharing the graphic rather than the graphic itself. Those who viewed
    the preemptive correction saw the correction infographic as the second post in the feed, posted either by
    WHO or by a social media user but with no misinformation post as part of the feed. Those who viewed the
    responsive correction saw the misinformation post described earlier, with the corrective graphic posted in
    response, either by a user or by WHO in the form of a WHO “info bot.” Although no such bot exists as far as
    we know, WHO and Facebook have partnered to offer a Facebook messenger bot to answer user questions
    about coronavirus (25), so this sort of correction is plausible, if not currently being deployed. Moreover, a bot
    offers a scalable and realistic responsive mechanism, rather than assuming that WHO would directly respond


https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
          Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 5 of 14
    to individual Facebook users on their official feeds.

    After exposure to the simulated Facebook feed in wave 1, participants answered questions regarding their
    beliefs regarding the myths targeted by the WHO graphic to measure misperceptions about body
    temperature and COVID-19 prevention (Appendix 3). These questions were replicated in wave 2 of the study.


    Sample Characteristics
    Of the 1,596 participants who completed our initial survey, participants skewed male (62.9%) and highly
    educated (72% had a bachelor’s degree or higher). Participants averaged 37 years of age (mean 36.94 years,
    SD 11.31 years), were relatively diverse in terms of race and ethnicity (18.5% African-American, 7.9% Asian-
    American, 70.6% White; 21.3% considered themselves Hispanic or Latino) and income (median $50,000–
    $75,000) and leaned Democratic (5-point scale, mean 3.73, SD 2.00) and liberal (5-point scale, mean 3.69,
    SD 1.93). These characteristics were consistent among participants who completed the second wave of the
    study (Appendix 2 Table 1).


    Statistical Analysis
    We performed 2 sets of analyses based on our preregistration (26). First, we compared each of the
    experimental conditions to the pure control condition using linear regression to determine whether the
    corrections reduced misperceptions as compared with baseline beliefs (absent any information regarding hot
    baths or COVID-19). We replicated these analyses for wave 2. Second, we isolated the effects of source and
    placement using a regression approach (not preregistered) excluding both the control and misinformation-
    only conditions, and entering 2 factors (placement and source) as well as the interaction between the two.

                                                                                                                                                    Top



    Results

    Wave 1
    First, we tested the effects of correction on misperceptions related to the effects of a hot bath on body
    temperature and COVID-19 prevention for wave 1. We limited these regression analyses to the 1,543 persons
    who passed a premanipulation attention check (Appendix 4). Exposure to the WHO graphic in any condition
    reduced misperceptions that a hot bath will raise body temperature as compared with the control, but had
    no effects on misperceptions that a hot bath will prevent COVID-19 infection (Table 1). When comparing the
    types of correction to each other, we found no differences by either source or placement, nor by the
    interaction between the 2 categories (Table 2). In other words, corrections were equally effective for body
    temperature misperceptions (and ineffective for COVID-19 prevention misperceptions) whether they came
    from a user or from WHO and when they were preemptive as well as responsive.



https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
           Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 6 of 14
    Wave 2
    We replicated these analyses with the 1,110 participants who completed the follow-up survey and passed the
    attention check for wave 2 (12 participants failed the attention check in wave 2), controlling for the amount of
    time between taking the 2 waves of the survey. We found that exposure to the WHO preemptive, WHO
    responsive, or user responsive corrections all produced lower misperceptions than the control condition at
    wave 2 for body temperature misperceptions (Table 3). We also found that those exposed to the WHO
    responsive correction had significantly lower COVID-19 prevention misperceptions 1 week later than those in
    the control condition; results showed an average decline of 11% in COVID-19 prevention misperceptions from
    the control to the WHO responsive correction. However, the overall model predicting COVID-19
    misperceptions was not significant, meaning that there were no differences in means averaged across the 6
    experimental conditions even though there was a significant difference in directly comparing the WHO
    responsive correction to control condition, so this result must be interpreted with caution. We again found no
    significant differences in either type of misperceptions based on the source of the graphic (WHO versus
    Facebook user) or whether it was offered preemptively or responsively (Table 4).

                                                                                                                                                    Top



    Discussion
    Efforts to address misinformation on social media have taken on special urgency with the emergence of
    COVID-19. Mitigating the risks associated with COVID-19 requires sustained public action, so misinformation
    that promotes false preventives or cures can hinder necessary behaviors to reduce the spread of the disease.
    In this study, we tested whether sharing graphics from WHO designed to address COVID-19 misinformation
    can reduce misperceptions. Our results suggest that although these graphics do not affect all misperceptions,
    reductions in misperceptions that do occur persist over time.

    Notably, exposure to the WHO graphic in any form reduced immediate misperceptions about the science of
    a false preventive for COVID-19 (that a hot bath can raise body temperature), and this reduction was
    maintained for at least 1 week for 3 of the 4 correction conditions. This finding suggests that understanding of
    the science behind why hot baths do not prevent COVID-19 prevention does not deteriorate rapidly.

    Although these effects on reducing science-related misperceptions show the promise of the WHO graphics
    as myth busters on social media, we did not see a parallel reduction in the related misperceptions regarding
    prevention efficacy (that a hot bath will prevent COVID-19 infection). We offer several post hoc explanations
    for these findings. First, we suspect that a floor effect may partially explain these null effects; even in the
    control condition in wave 1, participants were largely well informed, rating the argument that a hot bath can
    prevent COVID-19 infection as at least probably false (55.8% had an average score <2 or less on a scale of 1,
    definitely false, to 5, definitely true). In contrast, only 17.5% believed that the claim that a hot bath can raise
    body temperature was probably false, offering more leverage to change beliefs. Second, motivated reasoning
    may make persons more resistant to updating beliefs as issues around COVID-19 and the WHO become



https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
          Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 7 of 14
    more politicized in the United States (27); this motivated reasoning is likely less operant for the science of why
    such prevention is not effective. Third, persons may have thought that the science regarding hot baths and
    their effects on body temperature is better established given longstanding research (11,12), boosting
    confidence in the validity of the correction. Given high levels of scientific as well as public uncertainty
    regarding COVID-19 (28), the public may have been less convinced regarding the scientific evidence that a
    hot bath does not prevent COVID-19.

    Finally, the fact that a hot bath does not raise body temperature may not be the only (or even the most
    prominent) reason that persons may believe that taking a hot bath decreases the risk of COVID-19 infection.
    A supplemental analysis (Appendix 5 Table 1) provides some evidence for this explanation. In the pure control
    condition, the correlation between misperceptions that a hot bath raises body temperature and a hot bath
    can prevent COVID-19 is not significant (Pearson’s correlation coefficient r = 0.06; p = 0.16). In the
    misinformation-only condition, the correlation is not significantly stronger than in the control condition (p =
    0.27). However, for both WHO correction conditions, the correlation is significantly stronger than both the
    pure control and misinformation conditions (p<0.05). This preliminary evidence suggests that the correction,
    especially when shared by WHO, helps participants mentally link the science claim and the prevention claim;
    however, this explanation accounts for, at most, 18% of variance in COVID-19 prevention beliefs. Therefore,
    the explanation for why hot baths do not prevent COVID-19 is not the only factor in persons’ beliefs about
    prevention efficacy.

    These effects were consistent whether the graphic was shared by WHO itself or by another user. We suspect
    the similar effects between users and WHO, in contrast to earlier research suggesting experts were more
    effective than users (22,23), may result from the prominent labeling of WHO within the graphic itself, boosting
    the credibility of the post. Therefore, mobilizing users to share WHO’s graphics may produce similar effects in
    reducing misperceptions.

    We found limited evidence that preemptive corrections differ in their effectiveness from reactive corrections.
    Preemptive and responsive corrections are equally effective when considering whether hot baths affect body
    temperature, both immediately and over time. Likewise, both are unsuccessful in affecting misperceptions
    about the efficacy of hot baths to prevent COVID-19 infection immediately after exposure to the correction. If
    preemptive corrections are effective in reducing misperceptions for (some) myths, persons need not wait until
    seeing someone share misinformation but can share the posts created by official expert organizations to
    address misperceptions in society at large. Thus, more attention is needed to find ways to motivate persons
    to share these types of corrections on their feeds.

    However, the reactive correction addresses both the prevention efficacy of a hot bath (which is raised by the
    misinformation post) and the science behind this explanation, which is not addressed in the misinformation
    post. If the misinformation had also offered an explanation for why a hot bath supposedly reduces COVID-19
    risk through raising body temperature, perhaps a reactive correction would be more effective. Although
    research suggests that false cures and preventives are a major subset of COVID-19 misinformation (2), these
    studies do not elaborate on whether the misinformation contains false claims about the science behind the
    myth. We suspect that providing false explanations is a subset of misinformation claims and therefore chose


https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
          Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 8 of 14
    to have the misinformation post include only the COVID-19 prevention myth to enhance external validity. Best
    practices for correction suggest that including an alternative explanation and corroborating evidence
    enhances the power of corrections (6,7,17). Furthermore, emerging research suggests that correcting a
    related myth not raised in the misinformation can reduce misperceptions on that related myth, serving as an
    alternative form of preemptive correction (29).

    We did find 1 case in which a responsive correction from WHO may be more effective than the other
    corrections: exposure to the WHO responsive condition reduces misperceptions that a hot bath can prevent
    COVID-19 infection as compared with the control condition 1 week later, although this result must be
    interpreted with caution given the insignificance of the model overall and the limited amount of variance
    explained. If this result holds, it could be that the WHO responsive condition is the most memorable, and
    therefore had the most lasting effect on misperceptions, which future research should test.

    We also found that both body temperature and COVID-19 prevention misperceptions were lower in wave 2
    than in wave 1 for both the control and misinformation conditions (Appendix 5 Table 2). We suspect that the
    debriefing that all participants viewed at the end of wave 1 of the study, which included the WHO graphic and
    explained the myth, functioned as a correction itself (as intended to reduce potential misperceptions).
    Therefore, it is noteworthy that some correction conditions reduced hot bath misperceptions even further in
    wave 2 compared with the control, which reinforces the value of multiple corrections (7,22).

    This study’s limitations suggest caution in interpreting our findings. First, we relied on a diverse but
    unrepresentative sample of the US public, most notably skewing educated and male. Future research should
    explore these effects among a representative sample and samples outside the United States, including
    countries where the worst of the pandemic has passed and ones that are struggling to contain new
    outbreaks, to examine how these contexts affect the relationships we observed here. Second, although our
    study suggests that the WHO graphics have potential given their effects on body temperature
    misperceptions, low levels of initial belief that hot baths can prevent COVID-19 limited our ability to perceive
    potential effects on prevention efficacy. Similarly, the post promoting misinformation about hot baths
    preventing COVID-19 was largely not persuasive in generating misperceptions. Future research should
    consider efforts to debunk more prominent or plausible COVID-19 myths. Third, we selected a myth with little
    partisan divide; we cannot speak to whether these graphics would be effective for politically polarized myths
    (11). Fourth, the effect sizes explained were relatively small, so corrections should be deployed as part of a
    larger health communication strategy for promoting accurate COVID-19 information.

    Despite these limitations, this study offers several practical and theoretical advancements. First, we found little
    evidence of a backfire effect in promoting misperceptions of sharing the WHO’s infographics on social media.
    This finding not only fits with increasing evidence about the rarity of backfire effects (30) but is also reassuring
    that sharing the graphics at least does no harm. Second, we find that preemptively sharing these graphics
    can be effective. Users and organizations can debunk misinformation circulating in society by sharing high-
    quality information on social media emphasizing the facts without waiting to see it shared directly in their
    feeds, which expands the opportunities for observational correction to occur. Third, we found that a WHO
    bot that directly responds to misinformation may be a particularly effective technique. Partnerships with


https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
          Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 9 of 14
    platforms may enable these automated responses to prominent myths, furthering the reach of expert
    organizations. Creating easily shared graphics that promote facts in spaces in which misinformation abounds
    appears promising as part of a broader strategy to enable more efficient and effective corrections on social
    media.

                                                                                                                                                    Top

    Dr. Vraga is an associate professor at the Hubbard School of Journalism and Mass Communication at the
    University of Minnesota, where she holds the Don and Carole Larson Professorship in Health Communication.
    Her research tests methods to correct health misinformation on social media, to limit biased processing of
    news messages, and to encourage attention to more diverse content online.

    Dr. Bode is a Provost’s Distinguished Associate Professor in the Communication, Culture, and Technology
    master’s program at Georgetown University. She researches the intersection of communication, technology,
    and political behavior, emphasizing the role communication and information technologies may play in the
    acquisition, use, effects, and implications of political information and misinformation.

                                                                                                                                                    Top



    Acknowledgment
    Funding for this project was provided by the University of Minnesota and Georgetown University.

                                                                                                                                                    Top



    References
        1. Starbird K, Spiro E, West J. This covid-19 misinformation went viral. Here’s what we learned. 2020 May
           8 [cited 2020 Jun 8].
           https://www.washingtonpost.com/politics/2020/05/08/this-covid-19-misinformation-went-viral-heres-
           what-we-learned/
        2. Brennen JS, Simon FM, Howard PN, Nielsen RK. Types, sources, and claims of COVID-19
           misinformation. Reuters Institute. 2020 [cited 2020 Apr 15].
           http://www.primaonline.it/wp-content/uploads/2020/04/COVID-19_reuters.pdf
        3. World Health Organization. Coronavirus disease (COVID-19) advice for the public: myth busters. 2020
           [cited 2020 Apr 2].
           https://www.who.int/emergencies/diseases/novel-coronavirus-2019/advice-for-public/myth-busters
        4. Nyhan B, Reifler J. Does correcting myths about the flu vaccine work? An experimental evaluation of
           the effects of corrective information. Vaccine. 2015;33:459–64. DOI PubMed
        5. Carey JM, Chi V, Flynn DJ, Nyhan B, Zeitzoff T. The effects of corrective information about disease


https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
          Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 10 of 14
           epidemics and outbreaks: evidence from Zika and yellow fever in Brazil. Sci Adv. 2020;6:eaaw7449.
           DOI
        6. Schwarz N, Newman E, Leach W. Making the truth stick and the myths fade: lessons from cognitive
           psychology. Behav Sci Policy. 2016;2:85–95. DOI
        7. Lewandowsky S, Ecker UK, Seifert CM, Schwarz N, Cook J. Misinformation and its correction:
           continued influence and successful debiasing. Psychol Sci Public Interest. 2012;13:106–31. DOI PubMed
        8. Bode L, Vraga EK. See something, say something: correction of global health misinformation on social
           media. Health Commun. 2018;33:1131–40. DOI PubMed
        9. Vraga EK, Bode L. I do not believe you: how providing a source corrects health misperceptions across
           social media platforms. Inf Commun Soc. 2018;21:1337–53. DOI
       10. Vraga EK, Bode L, Tully M. Creating news literacy messages to enhance expert corrections of
           misinformation on Twitter. Commun Res. 2020 Jan 30 [Epub ahead of print].
       11. Dorsey CM, Teicher MH, Cohen-Zion M, Stefanovic L, Satlin A, Tartarini W, et al. Core body
           temperature and sleep of older female insomniacs before and after passive body heating. Sleep.
           1999;22:891–8. DOI PubMed
       12. Dorsey CM, Lukas SE, Teicher MH, Harper D, Winkelman JW, Cunningham SL, et al. Effects of
           passive body heating on the sleep of older female insomniacs. J Geriatr Psychiatry Neurol. 1996;9:83–90.
           DOI PubMed
       13. Duan SM, Zhao XS, Wen RF, Huang JJ, Pi GH, Zhang SX, et al.; SARS Research Team. Stability of
           SARS coronavirus in human specimens and environment and its sensitivity to heating and UV
           irradiation. Biomed Environ Sci. 2003;16:246–55.PubMed
      14. Darnell ME, Subbarao K, Feinstone SM, Taylor DR. Inactivation of the coronavirus that induces severe
          acute respiratory syndrome, SARS-CoV. J Virol Methods. 2004;121:85–91. DOI PubMed
       15. Chan KH, Sridhar S, Zhang RR, Chu H, Fung AY, Chan G, et al. Factors affecting stability and
           infectivity of SARS-CoV-2. J Hosp Infect. 2020;106:226–31. DOI PubMed
       16. Shields WC, McDonald E, Frattaroli S, Perry EC, Zhu J, Gielen AC. Still too hot: examination of water
           temperature and water heater characteristics 24 years after manufacturers adopt voluntary temperature
           setting. J Burn Care Res. 2013;34:281–7. DOI PubMed
       17. Walter N, Murphy ST. How to unring the bell: a meta-analytic approach to correction of
           misinformation. Commun Monogr. 2018;85:423–41. DOI
       18. Amazeen MA, Thorson E, Muddiman A, Graves L. Correcting political and consumer misperceptions:
           the effectiveness and effects of rating scale versus contextual correction formats. Journal Mass Commun
           Q. 2018;95:28–48. DOI
       19. Hameleers M, van der Meer TGLA. Misinformation and polarization in a high-choice media
           environment: how effective are political fact-checkers? Communic Res. 2020;47:227–50. DOI
      20. Walter N, Cohen J, Holbert RL, Morag Y. Fact-checking: a meta-analysis of what works and for whom.


https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
          Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 11 of 14
           Polit Commun. 2020;37:350–75. DOI
       21. Bode L, Vraga EK. Americans are fighting coronavirus misinformation on social media. 2020 May 7
           [cited 2020 May 22].
           https://www.washingtonpost.com/politics/2020/05/07/americans-are-fighting-coronavirus-
           misinformation-social-media/
      22. Vraga EK, Bode L. Using expert sources to correct health misinformation in social media. Sci Commun.
          2017;39:621–45. DOI
      23. van der Meer TGLA, Jin Y. Seeking formula for misinformation treatment in public health crises: the
          effects of corrective information type and source. Health Commun. 2020;35:560–75. DOI PubMed
      24. Vraga EK, Kim SC, Cook J, Bode L. Testing the effectiveness of correction placement and type on
          Instagram. Int J Press/Polit. 2020;25:632–52. DOI
      25. World Health Organization. WHO launches a chatbot on Facebook Messenger to combat COVID-19
          misinformation. 2020 Apr 15 [cited 2020 Jun 4].
          https://www.who.int/news-room/feature-stories/detail/who-launches-a-chatbot-powered-facebook-
          messenger-to-combat-covid-19-misinformation
      26. Open Science Framework. Using expert graphics to debunk COVID-19 misinformation on Facebook.
          2020 [cited 2020 May 5]. https://osf.io/gvucy
      27. Pew Research Center for the People and the Press. Republicans, Democrats move even further apart in
          coronavirus concerns. 2020 Jun 25 [cited 2020 Jun 26].
          https://www.people-press.org/2020/06/25/republicans-democrats-move-even-further-apart-in-
          coronavirus-concerns
      28. Balog-Way DH, McComas KA. COVID-19: Reflections on trust, tradeoffs, and preparedness. J Risk Res.
          2020;23:838–48. DOI
      29. Bode L, Vraga EK, Tully M. Do the right thing: tone may not affect correction of misinformation on
          social media. Harvard Kennedy School Misinformation Review. 2020 Jun 11 [cited 2020 Jun 24].
          https://misinforeview.hks.harvard.edu/article/do-the-right-thing-tone-may-not-affect-correction-of-
          misinformation-on-social-media
      30. Wood T, Porter E. The elusive backfire effect: mass attitudes’ steadfast factual adherence. Polit Behav.
          2019;41:135–63. DOI

                                                                                                                                                    Top


    Figure
            Figure. Original World Health Organization myth buster graphic used in study of addressing COVID-19 misinformation on
            social media. COVID-19, coronavirus disease.



    Tables

https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
          Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 12 of 14

            Table 1. Comparing participants in correction conditions to control condition for wave 1 using regression analysis in study of
            addressing COVID-19 misinformation on social media
            Table 2. Comparing participants among the 4 correction conditions for wave 1 using regression analysis in study of
            addressing COVID-19 misinformation on social media
            Table 3. Comparing participants in correction conditions to control condition for wave 2 using regression analysis in study of
            addressing COVID-19 misinformation on social media
            Table 4. Comparing participants among the four correction conditions for wave 2 using regression analysis in study of
            addressing COVID-19 misinformation on social media

                                                                                                                                                    Top

    Cite This Article
    DOI: 10.3201/eid2702.203139

    Original Publication Date: January 04, 2021

    Table of Contents – Volume 27, Number 2—February 2021

       Comments


       Please use the form below to submit correspondence to the authors or contact them at the following address:


            Emily Vraga, University of Minnesota, 338 Murphy Hall, 206 Church St, Minneapolis, MN 55455, USA


       Return Address




       Send To

              Authors         Editors

       Comments




          10000 character(s) remaining.


            Send



https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
          Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 13 of 14
                                                                                             Top

                                                                                                                                Page created: October 19, 2020
                                                                                                                                Page updated: January 23, 2021
                                                                                                                               Page reviewed: January 23, 2021


    The conclusions, findings, and opinions expressed by authors contributing to this journal do not necessarily reflect the official position of the U.S. Department
    of Health and Human Services, the Public Health Service, the Centers for Disease Control and Prevention, or the authors' affiliated institutions. Use of trade
    names is for identification only and does not imply endorsement by any of the groups named above.

         About the Journal                                                                                                                                       expand

         Articles                                                                                                                                                collapse

             August 2021


             Early Release


             Past Issues                                                                                                                                         collapse

                 February 2021


             Medscape CME


         Search                                                                                                                                                  expand

         Subscribe

         Author Resource Center                                                                                                                                  expand

         Peer Reviewers

         Podcasts                                                                                                                                                expand

         Media Related Content                                                                                                                                   expand


       HAVE QUESTIONS?

       
        Visit CDC-INFO

       
        Call 800-232-4636

       

https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                                  EXHIBIT E(i)
Addressing COVID-19 Misinformation on Social Media Preemptively and Responsively - Volume 27, Number 2—February 2021 - Emerging Infectious Diseases journal - ...
           Case 1:21-cv-22445-KMM Document 45-5 Entered on FLSD Docket 08/25/2021 Page 14 of 14
        Email CDC-INFO

       
        Open 24/7

       CDC INFORMATION
       About CDC
       Jobs
       Funding
       Policies
       File Viewers & Players

       Privacy
       FOIA
       No Fear Act
       OIG
       Nondiscrimination
       Accessibility

       CONNECT WITH CDC


          
       
          
       

       U.S. Department of Health & Human Services
       USA.gov
       CDC Website Exit Disclaimer
       




 file_external




https://wwwnc.cdc.gov/eid/article/27/2/20-3139_article[8/17/2021 11:30:19 AM]                                                       EXHIBIT E(i)
